                                       EXHIBIT 1
                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                             Case No: 1:17 cv 00129; 1:17 cv 00256

RICHARD L. CAMPBELL,                             )
                                                 )
Plaintiff,                                       )
                                                 )   SHIRLEY TETER’S INITIAL RULE
v.                                               )   26(a)(1) DISCLOSURE STATEMENT
                                                 )
SHIRLEY TETER and SINCLAIR                       )
COMMUNICATIONS, LLC,                             )
                                                 )
Defendants.                                      )
                                                 )
SHIRLEY TETER,                                   )
                                                 )
Plaintiff,                                       )
                                                 )
v.                                               )
                                                 )
PROJECT VERITAS ACTION FUND,                     )
PROJECT VERITAS, and JAMES E.                    )
O’KEEFE, III,                                    )
                                                 )
Defendants.                                      )

          Plaintiff, Defendant and Counter – Plaintiff in these consolidated actions, Shirley Teter

(“Teter”), by and through counsel, pursuant to Federal Rule 26(a)(1), submits her initial

disclosure statement as follows:

(A)(i).      PERSONS LIKELY TO HAVE DISCOVERABLE INFORMATION

             James O’Keefe (Defamation of Ms. Shirley Teter)
             Allison Maass (Interviews of Mr. Scott Foval)
             Scott Foval (Content of his statements published by Mr. James O’Keefe, Project
             Veritas and Project Veritas Action Fund)
             Shirley Teter (Events of September 12, 2016 and events related to media coverage and
             impact of Videos I and II as described in the Complaint)
             Employees of Project Veritas and Project Veritas Action Fund who edited Videos I and
             II as described in the Complaint
             Employees of Breitbart News LLC Network who reviewed undercover video footage
             not included in Videos I and II




                                        -1-52-2 Filed 02/05/19 Page 1 of 3
             Case 1:17-cv-00256-MR Document
          Employees of Sinclair Communications, LLC who evaluated Videos I and II to
          consider broadcasting them on any television news network; and those employees with
          knowledge of the handful of witnesses who told News 13 that Richard Campbell
          punched Ms. Shirley Teter
          Rodney Hasty (Assistant District Attorney)
          William (Bill) Fiesser (Witness to assault and videographer)
          Ruth Smith (Representative of Plaintiff Richard Campbell who defamed Ms. Teter)
          Richard Campbell (Events of September 12, 2016 and afterward)
          Maxine Campbell (Events of September 12, 2016 and afterward)
          Kristen Azulita (Witness to Richard Campbell assaulting Shirley Teter)
          Jared Dixon (Character witness of Shirley Teter and impact of the assault)
          Joel Burgess (Reporter from Asheville Citizen Times)
          Matt Price (Witness and photographer of injury to Shirley Teter)
          Gregory Meade (Witness to Richard Campbell assaulting Shirley Teter)
          Paul Midkiff, MD (Medical treater of Shirley Teter’s injuries)
          Linda Yaverbaum, MD (Medical treater of Shirley Teter’s injuries)
          Emily Bidwell (Witness to Richard Campbell assaulting Shirley Teter)
          Sue Haelbig (Witness to Richard Campbell assaulting Shirley Teter)
          Michael Grnados Orozco (Witness to Richard Campbell assaulting Shirley Teter)
          Kenneth Moore (Witness to Richard Campbell assaulting Shirley Teter)
          Brook Duncan (Witness to Richard Campbell assaulting Shirley Teter)
          Scott Mullins (EMT who treated Shirley Teter at the scene on September 12, 2016)

(A)(ii)   DOCUMENTS

          Copies of all documents, electronically stored information, and tangible things that may

          be used to support her claims and defenses are produced (as well as exhibits to

          pleadings, which have not been produced again).

(A)(iii) COMPUTATION OF DAMAGES

          Medical Expenses: $2,504.85 + prescription medicines to be determined by Ms. Teter

          Out of pocket expenses related to peace of mind: $125.00

          Emotional distress: To be determined by the jury

(A)(iv) INSURANCE AGREEMENTS

          Not applicable

This 25th day of April, 2018.




                                     -2-52-2 Filed 02/05/19 Page 2 of 3
          Case 1:17-cv-00256-MR Document
                           Respectfully submitted,

                           ELLIS & WINTERS, LLC

                           By: /s/Jonathan D. Sasser
                                   Jonathan D. Sasser (NC S. Ct. #10028)
                                   4131 Parklake Ave., Suite 400
                                   Raleigh, NC 27612
                                   Phone: 919-865-7002
                                   Fax: 919-865-7010
                                   Email: jon.sasser@elliswinters.com



                           CRITCHFIELD, CRITCHFIELD &
                           JOHNSTON, LTD.

                           By:    /s/ Ralph Streza
                                  Ralph Streza (OH S. Ct. #0017694)
                                  4996 Foote Road
                                  Medina, Ohio 44256
                                  Phone: 330-723-6404
                                  Fax: 330-721-7644
                                  Email: streza@ccj.com
                                  Counsel for Plaintiff, Defendant
                                  and Counter – Plaintiff Shirley Teter




                           -3-52-2 Filed 02/05/19 Page 3 of 3
Case 1:17-cv-00256-MR Document
